DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 3 May 2021.
Claims 2-8 and 11-14 are original.
Claims 1 and 9-10 are currently amended.
Claims 1-14 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a collection of steps as falls within the category of processes.
Step 2A – prong one:
The claim recites “performing a clothing entity design on the mam structure of clothing and marking processing elements on sketches, comprising triangulating surfaces of the main 
Step 2A – prong two:
The claim recites “establishing a main structure of clothing which is a contact surface between the clothing and a human body”; however, this is necessary data gathering since the clothing entity design requires a main structure of clothing [see MPEP 2106.05(g) – “all uses of the recited judicial exception require such data gathering”].
The claim recites “obtaining a pressure comfort value of the contact surface according to a total area and weight of a fabric, a tension and a distribution of the contact surface, and an overall force and force decomposition that are determined by the rigid support structure and the initial style support structure”, “obtaining an elastic structure of material through regression calculation on the basis of the dynamic basic version”, and “obtaining a weight pressure of the clothing and accessories on the clothing and an increased pressure of shrinkage”; however, this is necessary data gathering since the judicial exception includes judgements based on these values [see MPEP 2106.05(g) – “all uses of the recited judicial exception require such data gathering”].
The claim recites “outputting the sketches”, “marking processing elements on sketches”, “marking out-of-range influencing elements”, and a second occurrence of “marking out-of-range influencing elements”; however, this is insignificant post-solution activity since none of the remaining steps rely on these elements [see MPEP 2106.05(g) – it is only “nominally or tangentially related to the invention”].
Considering the limitations collectively, the claim comprises necessary data gathering for a judicial exception with insignificant post-solution activity (outputting results)

Step 2B:
As noted above, the remaining limitations are either necessary data gathering or insignificant extra-solution activity. The data gathering is specified at a high-level of generality and accordingly does not constitute significantly more [see MPEP 2106.05(g) – “all uses of the recited judicial exception require such data gathering”]. As noted above, the insignificant post-solution activity does not constitute output which is used by other steps of the claim and accordingly does not constitute significantly more [see MPEP 2106.05(g) – it is only “nominally or tangentially related to the invention”]. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 2, the claim recites “obtaining an outline of the main structure of the clothing” and “converting the outline into design plans” which are mental concepts that a tailor may perform, e.g. view an outline for a shirt and then write plans for a shirt.
The claim also recites “marking the processing elements on the design plans, wherein the processing elements comprise overlapping areas, stitches and curved cut edges” which is insignificant post-solution activity since none of the remaining steps rely on this element.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis [where the “obtaining …” and “converting …” are part of the judicial exception].

Regarding claim 3, the claim recites “The method of claim 2, wherein in the step 2.1, the outline of the main structure of the clothing comprises plane outline design drawings of front, left, right and back of the main structure of the clothing”. As noted for claim 2, this corresponds to mental activity, e.g. view an outlines for a shirt and then write plans for a shirt. Accordingly, the reasoning given for claim 2 applies.

Regarding claim 4, the claim recites “the plane outline design drawings are converted into design plans through dots and lines” which may correspond to thinking of the plans via dots and lines and does not change the nature of “convert[ing]” such that it is other than a mental concept. Accordingly, the reasoning given for claim 3 applies.

Regarding claims 5-8, the claims recite “obtaining sketches through the method of simulating clothing comfort of claim [1 or 2 or 3 or 4] and manufacturing clothing according to the sketches”; however, this is mere instruction to apply the exception, i.e. having designed clothing manufacture it [see MPEP 2016.05(d) – this is analogous to, for example, “A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair”].

Regarding claims 9-10, the claims recite a system comprising modules [interpreted under 35 USC §112 (f)] and falls within the category of machines. The system is configured to carry out operations of the method for claims 1 and 2. In this regard, the reasoning presented for claims 1 and 2 applies. As regards the system itself [hardware/software combination], this merely provides a generic computer environment in which to carry out the operations and does 

Regarding claims 11-14, the claims recite “A non-transitory computer-readable storage medium” and falls within the category of articles of manufacture. The medium has “thereon stored a computer program, wherein the computer program, when executed by a computer, causes the computer to perform the method of claim [1 or 2 or 3 or 4].” In this regard, the reasoning presented for claims 1, 2, 3, and 4 applies, respectively to claims 11, 12, 13, and 14. As regards the medium, instructions, and execution on a computer, this merely provides a generic computer environment in which to carry out the operations and does not constitute an incorporation into a practical application nor significantly more [see MPEP 2106.05 (f) – e.g. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea”]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (LIU, KAIXUAN, XIANYI ZENG, PASCAL BRUNIAUX, XUYUAN TAO, XIAOFENG YAO, VICTORIA LI, AND JIANPING WANG. "3D interactive garment pattern-making technology." Computer-Aided Design 104 (2018): 113-124.) in view of O’Brien (US 20200250892 A1), Komai (JP 9-34952, using machine translation with eqs and drawings from original) and Guo (GUO, MENGNA, VICTOR E. KUZMICHEV, AND DOMINIQUE C. ADOLPHE. “Human-friendly design of virtual system “female body-dress”.” Autex Research Journal 15, no. 1 (2015): 19-29).

Regarding claim 1 Liu discloses a method for simulating clothing comfort (p114:§2:¶1: “The general scheme of 3DIGPMT is described in Fig. 1. It is made up of eight main parts: 3D human body modeling, 3D garment modeling, 3D garment adjustment”; p114:§3.1:¶1: “The basic ease allowance refers to the minimal distances between the garment surface and the wearer’s body surface at different key positions (hip, waist, bust, etc.). It allows the wearer to move freely in comfort.”), comprising:
1) establishing a main structure of clothing which is a contact surface between the clothing and a human body (p114:§2: “First, we use the front and back outline patterns of a garment flat to make a 3D garment surface on a 3D parametric mannequin, whose dimensions can be adjusted according to the real body dimensions and the required ease allowances.”; p114:§3.1: e.g. “It can be divided into basic ease allowance and style modeling ease allowance. … The first step of 3DIGPMT is to set basic ease allowances for a specific customer and style. … The dimensions of Body A, needed for pattern-making, are measured and denoted as dci. … at the ith position, whose value depends on the design requirements; n is the number of body positions defined for pattern-making.”; pp115-116:§§3.2-3.3 describing garment modeling and adjustment; p120:§4.1: e.g. “In the file component, users can process file. In the 3D body component, users can construct human body model with different body dimensions using parameterized human body model or input body scanning data to create personalized model. In the 3D garment component, users can construct 3D garment model according to inputted garment flats or pictures. In the 3D curves component, users can freely design 3D garment construction curves on the human body model.” And steps 1-4 EN: The contact surfaces are the body positions. See also citations for steps 1.1, 1.2 below);
2) performing a clothing entity design on the main structure of clothing and marking processing elements on sketches (p114:§2: “Second, we draw a number of garment construction lines on this 3D garment surface. These lines divide the whole surface into many small areas.”; pp116-119:§§3.4-3.6 describing removing creases and folds from draping modeling, then drawing construction lines from garment flats, then unfolding into 2D outline; p120:§4.1: “In the flattening component, users can select construction curves and unfold surfaces that are marked by the curves. In the post-processing component, users can process 2D garment patterns to meet production requirements. Finally, we flatten these subdivided areas into 2D garment patterns.” And steps 4-6 EN: see also citations for claim 2), comprising triangulating surfaces of the main structure after the clothing (P120:fig 10 and P119:§3.7: e.g. eq 15 where “Dsr” is shrinkage rate. EN: This section discusses assigning elasticity to the vertices in view of elasticity in the warp and weft directions (warp strectching denoted “p” and weft denoted “t”. Regarding “length” range of sides, the equations of Liu are expressed in terms of angles (see fig 10); however, for any angle of a triangle, the angle itself corresponds to side lengths [i.e. geometric identities such as sine law, cosine law, etc].);
3) outputting the sketches (p114:§2: “The 2D garment patterns can be used to make a real garment after post-processing.”; p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production.”; p122:fig 13: “industrial patterns” in each of (a), (b), and (c).);
wherein the step 1 comprises:
1.1) establishing a dynamic basic version based on a size data set of the human body and a baseline architect; wherein the dynamic basic version is dynamically constructed according to the baseline architect and the size data set (p114:§3.1:¶2: “Using the similar principle, we can directly extend the mannequin’s body dimensions by adding the basic easy allowance values to the corresponding positions. As shown in Fig. 2, Body A is supposed to be a customer and body B an adjustable 3D mannequin. The dimensions of Body A, needed for pattern-making, are measured and denoted as dci . The final body dimensions of the mannequin B used for the 3D pattern-making are calculated according to the following formula. [see eq 1] where dmi is the body dimension of the adjustable mannequin B at the ith position; dciis the body dimension of the customer A at the ith position; ebi is the basic ease allowance of the customer at the ith position, whose value depends on the design requirements; n is the number of body positions defined for pattern-making.” EN: The adjustable mannequin is the dynamic version; body dimensions are the size data set, the “baseline architect” is the garment for which the basic eases are specified.), wherein the size data set comprises parameters of three dimensional coordinates (P115:fig 2 and §3.1:¶2-3: e.g. “Body A is supposed to be a customer and body B an adjustable 3D mannequin. The dimensions of Body A, needed for pattern-making, are measured and denoted as dci. The final body dimensions of the mannequin B used for the 3D pattern-making are calculated according to the following formula. [eq 1] where dmi is the body dimension of the adjustable mannequin B at the ith position; dci is the body dimension of the customer A at the ith position; ebi is the basic ease allowance of the customer at the ith position, whose value depends on the design requirements; n is the number of body positions defined for pattern-making.” EN: as shown in the figure the dimensions include cross-section at various heights, i.e. three-dimensional coordinates) and horizontal section tension (P119:§3.7: e.g. “The patterns generated by unfolding 3D surfaces should be shrunk according to fabric elasticity. … [eqs 10-13] where γ is the angle between integral direction and horizontal direction of a fabric; β is the angle between the weft direction and the horizontal direction of the fabric … Dsr is the shrinkage rate of garment patterns.” EN: providing for shrinkage/elasticity in the horizontal direction.);
1.2) obtaining a rigid support structure and an initial style support structure through regression calculation on the basis of the dynamic basic version; wherein the rigid support structure is a support structure of the dynamic basic version that supports a contact surface of the the human body and the dynamic basic version (p116:§3.3: e.g. eqs 2-3. EN: the section describes the “fit zones” (where eases for proper fit/comfort are specified) versus the “design zones” (where eases for style are specified). The body positions where eases of the fit zone are specified is the rigid support structure and the body positions for the design zones are the style support structure. The recursive adjustment is the regression calculation);
1.3) [if design requirements are not met making adjustments] and [if design requirements are met], proceeding to step 1.4 (p116:§3.3:last ¶: “The adjustment procedure stops when the shape of the modified 3D garment surface matches the desired design requirements.”).
Liu does not explicitly disclose a basic version that is most similar to a design target is selected as the baseline architect;
[basic data set] comprising a normal, somatosensory fit coefficient which are acquired at different positions of the human body;
obtaining a pressure comfort value of the contact surface according to a total area and weight of a fabric, a tension and a distribution of the contact surface, and an overall force and force decomposition that are determined by the rigid support structure and the initial style support structure; wherein if the pressure comfort value is not within a preset comfort value range, marking out-of-range influencing elements and returning to step 1.2;
if the pressure comfort value is within the preset comfort value range;
1.4) obtaining an elastic structure of material through regression calculation on the basis of the dynamic basic version, wherein a pressure calculation of the contact surface is adjusted according to an elastic tension of the material in calculation of the elastic structure; and
1.5) obtaining a weight pressure of the clothing and accessories on the clothing and an increased pressure of shrinkage;

if the weight pressure of the clothing and the accessories on the clothing and the increased pressure of shrinkage are within the preset comfort value range, proceeding to step 2.
However, Komai teaches [basic data set] comprising a normal ([0031]: “First, a human body shape model is searched for along the normal line of the clothes model from the lattice points forming the three-dimensional clothes shape model”);
obtaining a pressure comfort value of the contact surface ([0001]: “The present invention relates to a wearing simulation method and a wearing simulation device for predicting clothing pressure without actually making or trying on clothes”) according to a total area ([[0048]: “Next, the clothing pressure is obtained by dividing the contact force at the lattice points obtained by the above-mentioned iterative calculation by the area represented by the lattice points”) and weight of a fabric ([0013]: “calculating the gravity of the clothes”; [0032, near top of page 4]: “Next, in the gravity calculation means 104, from the volume represented by the lattice points of the clothes model and the mass density of the cloth, The gravity received by the grid points is calculated”), a tension and a distribution of the contact surface (The result calculated in 04 is sent to the clothing pressure calculation means 105. The clothing pressure calculation means 105 calculates the stress between the lattice points and the contact force by the iterative method), and an overall force and force decomposition ([0039]: “Therefore, it is considered that the function of the followingequation (2) is always minimized according to the law of nature (the principle of minimizing potential energy)” EN: See original document for eq 2 showing the overall force and its decomposition into three separate force terms) that are determined by the rigid support structure and the initial style support structure ([bottom of page 3]: “First, the contactdetermination means 102 determines the presence or absence of contact between the clothing and the human body by the method described below. First, a human bodyshape model is searched for along the normal line of the clothes model from the lattice points forming the three-dimensional clothes shape model, and the distancebetween the clothes and the human body is obtained (step S3). When the distance between the clothes and the human body is sufficiently small, that is, when thedistance is less than or equal to a reference distance (for example, 1 cm) as a predetermined determination criterion, it is determined that the clothes and the human body are in contact with each other. If the distance between the clothes and the human body is larger than the reference distance, it is determined that they are not incontact with each other” EN: The basic ease described by Liu would corresponds to contact determination.); wherein if (or if not) the pressure comfort value is not within a preset comfort value range, marking out-of-range influencing elements ([bottom of page 4]: “The data of the clothing pressure calculated by the clothing pressure calculation means 105 is stored in the data storage section 106 and the display control means 1. 07, and is controlled so that a desired image display such as a pseudo color display or a vector display can be obtained. Sent to 08. FIG. 5 is a three-dimensional drawing showing the distribution of clothing pressure, rendered by pseudo-color display, in which a front view, a side view, and a rear view are displayed side by side (step S9). The clothing pressure data sent to the display control unit 107 may be printed by the printing unit 109. With such a display,it becomes possible to study the clothing pressure without trial production of clothing, and it becomes possible to design comfortable clothing in a short period of time.” EN: display all pressure comfort values); and
wherein a pressure calculation of the contact surface is adjusted according to an elastic tension of the material in calculation of the elastic structure ([0034]: “The clothing pressure calculation means 105 calculates the stress between the lattice points and the contact force by the iterative method (step S8)” EN: The “stress” between lattice points is an elastic tension for a contact surface, see fig 9.);
 obtaining a weight pressure of the clothing and accessories on the clothing (as shown above, the pressure comfort value is the weight pressure);
and repeating as necessary ([0054]: “Therefore, it becomes possible to select the cloth for maintaining the assumed shape of the clothes and to judge whether or not the auxiliary material should be added.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu in view of the teachings of Komai to include “[basic data set] comprising a normal; wherein a pressure calculation of the contact surface is adjusted according to an elastic tension of the material in calculation of the elastic structure; obtaining a pressure comfort value of the contact surface according to a total area and weight of a fabric, a tension and a distribution of the contact surface, and an overall force and force decomposition that are determined by the rigid support structure and the initial style support structure; wherein if the pressure comfort value is not within a preset comfort value range, marking out-of-range influencing elements [and returning to step 1.2, otherwise continuing]; and [determining] the weight pressure of the clothing and the accessories on the clothing” by calculating the weight due to pressure using the basic ease allowance as a contact threshold in the method of Komai 
And O’Brien teaches a basic version that is most similar to a design target is selected as the baseline architect ([0033]: “At block 320, the process determines whether the extracted pattern data matches an existing base pattern. A base pattern is defined by panels and connections, and the relative sizes and attachments of those elements, in one embodiment. … A base pattern defines a pattern that is used as a basis for the actual simulation models. The base pattern has associated with it one or more guide points. The guide points define the positioning of the pattern on the body shape (simulating the placement on an actual user.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu in view of the teachings of O’Brien to include “a basic version that is most similar to a design target is selected as the baseline architect” by searching for a matching base pattern since Liu discloses starting from the notion of a specific customer 
And O’Brien teaches obtaining an elastic structure of material through regression calculation on the basis of the dynamic basic version; and an increased pressure of shrinkage ([0113]: “If the garment does not compress the user's body, because of the size and/or fabric”; [0115]: “At block 1160, the system performs a deformed body simulation and cloth simulation in a two-way coupled way. The forces from the cloth simulation are conveyed to the body simulation, and vice versa. The level of compression of the body model, based on the calculated deformation model is balanced with the level of stretch of the garment model, based on the fabric mechanical characteristics. The result of this calculation determines a change in the body model shape as a result of compression due to the garment, and the change in the fabric mechanical characteristics and optionally fabric visual characteristics as a result of stretch due to the body model stretching the fabric” EN: The two-way calculation is the regression calculation to determine resulting shrinkage and elastic structure of the material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu and Komai in view of the teachings of O’Brien to include “obtaining an elastic structure of material through regression calculation on the basis of the dynamic basic version; and obtaining a weight pressure of the clothing and accessories on the clothing and an increased pressure of shrinkage” by further adding the increased pressure due to 
And Guo teaches [basic data set] comprising a normal, somatosensory fit coefficient which are acquired at different positions of the human body (P24:§4.1: e.g. Table 4 and “To clarify the comfort perception, the expert assessment scale was divided into three levels and was denoted with scores: for every model in each postures, “U” (uncomfortable) – score 2; “E” (endurable) – score 1; “C” (comfortable) – score 0. The results of the subjective comfort score with corresponding objective pressure measurement are shown in Table 3; both objective and subjective parameters were obtained as the average value of the results testing with five female models.” EN: The “comfort scores” are the somatosensory coefficients.”)


Regarding claims 5, Liu discloses a method for manufacturing clothing, comprising:
obtaining sketches through the method of simulating clothing comfort of claim 1 (in combination with Komai and O’Brien as shown above); and
manufacturing clothing according to the sketches (p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production. Three examples (jacket, pants, and dress) are shown in Fig. 13. They represent upper, lower, and one-piece clothing designs respectively. In order to validate the elastic fabric, we also gave an example to develop elastic jeans’ pattern using 3D body scanner and 3DIGPMT. Finally, we made the real jeans to validate whether the elastic jeans meet the customer’s requirements by real try-on (Fig. 14).”).

Regarding claim 9, Liu discloses a system (p114:right:¶2: “Based on the researches of predecessors, we proposed a 3D Interactive Garment Pattern-Making Technology (3DIGPMT). Through human–computer interaction design, the user without expert knowledge will be able to make form-fitting and personalized garment patterns rapidly.”; p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production.” EN: The computer is a system.) have modules to carry out the functions of the methods of claim 1 (in combination with Komai and O’Brien as shown above) and claim 2 (in combination with Komai, O’Brien, and Lind as shown above).

Regarding claim 11, Liu discloses A non-transitory computer-readable storage medium having thereon stored a computer program, wherein the computer program, when executed by a computer, causes the computer to perform the method (p114:right:¶2: “Based on the researches of predecessors, we proposed a 3D Interactive Garment Pattern-Making Technology (3DIGPMT). Through human–computer interaction design, the user without expert knowledge will be able to make form-fitting and personalized garment patterns rapidly.”; p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production.” EN: A computer using software (instructions) must have a non-transitory computer readable medium to store the instructions). of claim 1 (as shown for claim 1).

Claims 2-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, O’Brien, and Komai as applied to claims 1 and 9 above and further in view of Lind (US 20090222127 A1).

Regarding claim 2, Liu discloses the method of claim 1, wherein the step 2 comprises:
2.1) obtaining an outline of the main structure of the clothing (p116:¶1: “Therefore, we use outlines, which can be easily extracted from garment flats or garment photos, to construct 3D garments. The 3D garment surface constructed by flats’ outlines will be similar to the flats. … When drawing outlines, we only focus on the shapes of the flats without considering their precise dimensions”; figs 3, 5, 6, 8, 14; fig 12:”outline extraction”);
2.2) converting the outline into design plans (pp116-119:§§3.4-3.6 describing removing creases and folds from draping modeling, then drawing construction lines from garment flats, then unfolding into 2D outline; p120:§4.1: “In the flattening component, users can select construction curves and unfold surfaces that are marked by the curves. In the post-processing component, users can process 2D garment patterns to meet production requirements. Finally, we flatten these subdivided areas into 2D garment patterns.”).
2.3) marking the processing elements on the design plans, wherein the processing elements comprise overlapping areas (p121:fig 12: “sewing allowance”) and curved cut edges (figs 13 (a-c) each showing curved cut edges in the “industrial patterns”).
Liu does not explicitly disclose stitches.
However, Lind discloses marking stitches ([0076]: “In one embodiment, the knitting module 47 enables the user to provide direct input for the knitting instructions. For example, the module 47 enables the user to provide desire inputs or selections of various knitting parameters including, but not limited to, yarn information 321 ( e.g., gauge, type of material, elasticity of material, etc.), mode of manufacturing 323 ( e.g., machine knit or hand knit) and stitch configuration 3 25 ( e.g., cable stitch, stockinet stitch, number of stitches per row, etc.). The server 12 then prints or produces the user-customized knitting instructions for the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu in view of the teachings of Lind to include “[marking] stitches” by including stitching instructions on the pattern since Liu discloses producing industrial patterns while Lind demonstrates that stitching instructions are used in an industrial context (see Lind at [0060] – “The paper settings can also enable the user to print patterns 44 on larger paper suitable for commercial-based or industrial-based pattern printing systems.”
	
Regarding claim 3, Liu discloses the method of claim 2, wherein in the step 2.1, the outline of the main structure of the clothing comprises plane outline design drawings of front, left, right and back of the main structure of the clothing (figs 3, 5, 6, 8 – showing front/back and fig 14 showing front/back and lef/right).

Regarding claim 4, Liu discloses the method of claim 3, wherein in the step 2.2, the plane outline design drawings are converted into design plans through dots and lines (fig 9 and pp118-119:§3.6: e.g. “Using 3D surface unfolding rules (6)–(9), the changes made in the areas and edges of the triangular meshes on the 3D garment surface should be minimized relation to those of the corresponding 2D pattern. Furthermore, the angles between all the intersecting construction curves on the garment surface should be invariantly related to the 2D pattern” EN: The triangle meshes and cutting lines use dots and lines as indicated by “mesh”).

Regarding claims 6-8, Liu discloses a method for manufacturing clothing, comprising:
(in combination with Komai and O’Brien as shown above); and
manufacturing clothing according to the sketches (p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production. Three examples (jacket, pants, and dress) are shown in Fig. 13. They represent upper, lower, and one-piece clothing designs respectively. In order to validate the elastic fabric, we also gave an example to develop elastic jeans’ pattern using 3D body scanner and 3DIGPMT. Finally, we made the real jeans to validate whether the elastic jeans meet the customer’s requirements by real try-on (Fig. 14).”).

Regarding claim 10, Liu discloses the system of claim 9 (in combination with Komai and O’Brien as shown above), wherein the module M2 comprises: sub-modules to carry out the functions of the methods of claim 2 (further in combination with Lind as shown above).

Regarding claims 12-14, Liu discloses A non-transitory computer-readable storage medium having thereon stored a computer program, wherein the computer program, when executed by a computer, causes the computer to perform the method (p114:right:¶2: “Based on the researches of predecessors, we proposed a 3D Interactive Garment Pattern-Making Technology (3DIGPMT). Through human–computer interaction design, the user without expert knowledge will be able to make form-fitting and personalized garment patterns rapidly.”; p120:§4.2:¶1: “3DIGPMT, integrating the previous design rules and the corresponding 3D garment CAD software, has been applied to patternmaking in industrial production.” EN: A computer using software (instructions) must have a non-transitory computer readable medium to store the instructions) of claims 2-4 (in combination with O’Brien, Komai, and Lind as shown for claims 2-4).

Response to Arguments
Claim Obiections
Examiner:
The objections are withdrawn in view of the amendments to the claims.

Claim Interpretation
In view of the amendments, claims 9 and 10 are no longer interpreted under 35 USC §112 (f).

Claim Rejections -35 USC 112
The rejection of claims 9 and 10 under 35 USC §112 in regards to clarity issues related to interpretation under 35 USC §112 (f) are withdrawn in view of the amendment to the claims so that there is no interpretation under 35 USC §112(f).
The remaining rejections are withdrawn in view of the amendments to clarify claims 1 and 9.

Claim Rejections - 35 USC§ 101
Applicant (P9:¶6):

Examiner’s response:
The examiner respectfully submits that these elements are included in the eligibility analysis. Applicant’s statement appears to be a statement of the position taken rather than presenting arguments. The examiner respectfully disagrees as discussed further below with respect to Applicant’s arguments.

Examiner:  At P10:¶1-P11:¶2) Applicant provides a summary on guidance regarding eligibility under 35 USC §101.

Applicant (P11:¶3-P12:¶3):
In solution of claim 1 of the present application, the human body together with the clothing is modeled based on the size data set including parameters of the human body, the pressure of the clothing on the human body is estimated based on the modeled structure, and then the clothing comfort is simulated; by specifically taking these physical conditions of the 
In other words, the abstract idea (mental concept- designing clothing) as alleged in the Office Action is tied to the actual size parameter of the real human body, the actual pressure caused by the used fabric material or design, the elastic index of the fabric material, and the like.
Accordingly, the solution of claim 1 simulates clothing comfort, and adjusts the production of the clothing to meet individual comfort requirements. The size data of human body, the elastic indexes of fabric material, the pressure of the added accessories and fabric material, are used to make a fit and comfortable garment. The inconvenience and time consumption of repeated trying on and adjusting may be eliminated.
Therefore, the applicant respectfully submits that claim 1 of the present application include additional elements that are sufficient to amount to significantly more than the judicial exception because it directs to a technical solution to a technical problem, i.e., integration into a practical application.
Examiner’s response:
The examiner respectfully disagrees. As discussed in the rejection, the process is described in the claim in a manner that corresponds to an abstract idea. Applicant argues that the data is with respect to a “real human body” and the “actual pressure caused by the used fabric material or design”; however, there is nothing in the claim which requires data gathering from a “real human body” or measurement of “actual pressure”. If such limitations were present, these would need to be particularly related to the judicial exception to be considered or than mere data gathering and/or claiming a particular manner of gather that is more than well-understood, routine, and conventional activity. The examiner respectfully submits that as regards “adjusts the 
For the reasons discussed above, the examiner respectfully disagrees with Applicant’s assertions as regards eligibility under 35 USC § 101.

Claim Rejections - 35 USC §103
Applicant (P13:¶3):
The applicant respectfully submits that none of Liu, Brien, Komai and Lind teaches or suggests the newly added features in claim 1 of the present application: I) the dynamic basic version is based on size data set including parameters of three dimensional coordinates, a normal, horizontal section tension, somatosensory fit coefficient which are acquired at different positions of the human body; II) a pressure calculation of the contact surface is adjusted according to an elastic tension of the material in calculation of the elastic structure; and III) triangulating surfaces of the main structure after the clothing entity design, wherein at vertexes of each triangle, an elastic scale of fabric material is increased within a length range of sides of the triangle.
Examiner’s response:
With the exception of “somatosensory fit coefficient which are acquired at different positions of the human body”, the examiner respectfully disagrees. In summary (see rejection for details), Liu discloses the use of three dimensional coordinates and horizontal section tension; as well as triangulating surfaces and increased elastic scale within a length range. Komai teaches using the normal as part of the data set and a pressure calculation of the contact surface adjusted 

Applicant (P13:¶3):
First of all, Liu, although discussing 3D garment modeling in chapter 3 .2, only discloses "we use outlines, which can be easily extracted from garment flats or garment photos, to construct 3D garments. The 3D garment surface constructed by flats' outlines will be similar to the flats. As shown in Fig. 3(a), we remove the lines from the interior of the flats and keep the outermost contour lines using CAD drawing software like Adobe illustrator, Core/Draw, Lectra Kaledo Style, etc. When drawing outlines, we only focus on the shapes of the flats without considering their precise dimensions." Apparently, Liu at least fails to teach or suggest modeling based on additional parameters of normal, horizontal section tension and somatosensory fit coefficient.
Examiner’s response:
As discussed above, the examiner respectfully disagrees as regards “horizontal section tension”. In summary [see rejection for details], at §3.7, Liu discloses combining stretch factors in the warp and weft directions by using the difference between each direction and the horizontal direction to determine the contribution of each. As noted in the rejection, for any angle for a triangle is constrained by the side lengths [i.e. these are geometric identities such as sine law or cosine law]. Accordingly, Liu discloses the horizontal section tension. Note that the Komai and Guo disclosures are relied upon for the remaining properties of “normal” and “somatosensory fit coefficient”.

Applicant (P14:¶¶1-2):
Furthermore, Liu fails to teach or suggest that in triangulating surfaces of the main structure after the clothing entity design, at vertexes of each triangle, an elastic scale of fabric material is increased within a length range of sides of the triangle. For example, Liu teaches in Fig. 9 about 3D to 2D pattern unfolding and Fig. 10 about 2D pattern adjustment with different fabric elasticity; however, Liu teaches in chapter 3.7 that "In the previous step. we did not consider the fabric elasticitv in the process of 3D surfaces unfolding. However, this property is one of the important factors that affect the quality of garment pattern. The patterns generated by unfolding 3D surfaces should be shrunk according to fabric elasticity." Since Liu expressively teaches the elasticity is not considered in the 3D surface unfolding using the triangulating, and of course the elasticity is not considered in the way of increasing elastic scale within a length range of sides of the triangles, as recited in claim I of the present application.
Brien, Komai and Lind could not cure the deficiency of Liu in these aspects.
Examiner’s response:
The examiner respectfully disagrees. The examiner respectfully submits that the Liu citation of "In the previous step. we did not consider the fabric elasticitv in the process of 3D surfaces unfolding. However, this property is one of the important factors that affect the quality of garment pattern. The patterns generated by unfolding 3D surfaces should be shrunk according to fabric elasticity" is not an express teaching that elasticity is entirely ignored; but rather, is pointing out that within the disclosure itself, the prior step did not consider elasticity. This is leading into the elasticity calculation for the triangle of the mesh as is further discussed in §3.7 of the Liu disclosure. In other words, it is leading into the description of the elasticity calculation as 

Applicant (P14:¶3):
In addition, the Office Action relies on O'Brien for the feature of obtaining an elastic structure of material through regression calculation on the basis of the dynamic basic version. However, the applicant respectfully submits that O'Brien fails to teach the specific feature of adjusting a pressure calculation of the contact surface according to an elastic tension of the fabric material.
Examiner’s response:
The examiner respectfully submits that Komai teaches this limitation. In summary [see rejection for details], Komai teaches using the stress between lattice points representing the clothing to adjust the pressure calculation at the contact surface [i.e. by way of using the normal at the contact between body and clothing].

Applicant (P14:¶4):
Therefore, the currently amended claim 1 is patentable over the pnor art of record; claim 9 reciting similar features is patentable; and claims 2-8, and 10-14 dependent therefrom are patentable.
Examiner’s response:
As discussed above, the examiner respectfully disagrees.

Conclusion
Claims 1-14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200397080 A1	Choche; Akshay Vivek et al.
Discussing custom clothing design via standardized digital description accommodating variations in articles of clothing.
US 20200226307 A1	ICHINOSE; Noriyo
Discussing evaluation of stitching and seams including comfort evaluation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128